COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Jack Permison v. Carrie Morris & Dave Ward

Appellate case number:     01-18-00392-CV

Trial court case number: 15-DCV-225441

Trial court:               400th District Court of Fort Bend County

       Appellant Jack Permison filed two motions seeking consolidation of this appeal with 01-
19-00609-CV, which is an appeal from the final summary judgment order signed by the trial
court on July 15, 2019, entered after this Court asked the parties to address a jurisdictional issue.
       The motions to consolidate are DENIED.
       It is so ORDERED.

Judge’s signature: __/s/ Peter Kelly______
                    Acting for the Court


Panel consists of Justices Kelly, Hightower, and Countiss.


Date: __October 29, 2019__